              Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 1 of 6



 1   RACHEL LEDERMAN, SBN 130192
 2   Rachel Lederman & Alexsis C. Beach, Attorneys
     558 Capp Street
 3   San Francisco, CA 94110
 4   Telephone: (415) 282-9300
     Fax: (510) 590-9296
 5   E-mail: rachel@bllaw.info
 6
     Attorneys for defendant Raha Mirabdal
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10
11
12
       JOHN JENNINGS, ET AL.,                     Case No. 18-cv-00268 CW
13         Plaintiff,
14         v.                                     DEFENDANT MIRABDAL’S
                                                  REPLY IN SUPPORT OF
15
       REGENTS OF THE UNIVERSITY                  MOTION TO DISMISS
16     OF CALIFORNIA, ET AL.                      PLAINTIFF JENNINGS’ SECOND
17         Defendants.                            AMENDED COMPLAINT

18
                                                  Judge: Hon. Claudia Wilken
19                                                Hearing Date: March 19, 2019
20                                                Hearing Time: 2:30 p.m.
                                                  Location: 1301 Clay Street, Oakland
21
                                                  Trial Date: None set.
22
23           I.      Introduction
24          Plaintiffs’ arguments as to why the motion to dismiss should be denied, as best as
25   defendant’s counsel can make out, are that “Defendant Mirabdal was caught on multiple
26   videos actively engaging in a riot that resulted in great bodily harm to Plaintiffs”
27   (Opposition, Doc. 63, PDF p. 4); and “There are substantial factual allegations about how
28   certain violent extremist groups such as Antifa and B.A.M.N. (of which Defendant

     No. 4:18-cv-00268 CW        DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                 AMD. COMPLAINT                          Page 1
              Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 2 of 6



 1   Mirabdal appears to be and is pled as being a member) conspired, planned, and then
 2   carried out their criminal plot to riot at the Milo Event” and Ms. Mirabdal is therefore
 3   liable for everything that occurred under a civil conspiracy theory. (Ibid., parenthetical
 4   material in original.)
 5          These allegations are not pled with sufficient specificity to state a claim against
 6   Ms. Mirabdal that is plausible on its face, as further discussed below and in defendant’s
 7   original memorandum. (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) [Iqbal]; Bell Atlantic
 8   Corporation v. Twombly, 550 U.S. 544, 555, 557 (2007) [Twombly].)
 9           II.    The Supposed Video Evidence
10          There are two problems with plaintiffs’ repeated reliance on video evidence to
11   save their complaint: a) the complaint does not incorporate any specific videos alleged to
12   depict Ms. Mirabdal, nor has Ms. Mirabdal agreed that any such video is authentic; and
13   b) even if they had, by plaintiffs’ own description, none of the purported videos show Ms.
14   Mirabdal actually battering anyone or engaging in any other actionable conduct.
15           A. The Second Amended Complaint Does Not Properly Incorporate By
                Reference Any Video Alleged to Depict Defendant Mirabdal.
16
17          The general rule is that courts, when ruling on a motion to dismiss, must disregard
18   facts that are not alleged on the face of the complaint or contained in documents attached
19   to the complaint. (Arpin v. Santa Clara Valley Transp. Agency (9th Cir. 2001) 261 F.3d
20   912, 925.)
21          An exception exists under the “incorporation by reference” doctrine, which
22   permits the court to take into account documents whose contents are alleged in a

23   complaint, and whose authenticity no party questions. (Knievel v. ESPN, 393 F.3d 1068,

24   1076 (9th Cir. 2005).) For example, a court considered a video in deciding a motion to

25   dismiss when that specific video of the incident was extensively referenced in the

26   plaintiff’s complaint, and was also made an exhibit to the defendants’ motion to dismiss,

27   and both parties considered the video authentic. (King v. Cty. of Los Angeles, No.

28   CV1507072SVWAFM, 2017 WL 6885600, at *4 (C.D. Cal. 2017), report and
     recommendation adopted, 2017 WL 6883915 (C.D. Cal. 2017).)
     No. 4:18-cv-00268 CW        DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                 AMD. COMPLAINT                          Page 2
             Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 3 of 6



 1         Here, whatever videos plaintiffs are referring to are neither attached nor
 2   incorporated by reference into the Second Amended Complaint. Ms. Mirabdal does not
 3   know what videos plaintiffs claim depict her. Nor does defendant agree that these
 4   unknown videos are authentic. Accordingly, the Court must disregard plaintiffs’
 5   argument concerning video evidence. Needless to say, the still photograph in plaintiffs’
 6   opposition, Doc. 63 at PDF p. 6, must also be disregarded as it is part of the complaint
 7   (moreover, the circled person does not appear to be doing anything other than being
 8   present in a crowd.)
 9          B. The Purported Videos, By Plaintiffs’ Description, Do Not Support The
               Claims Against Ms. Mirabdal, So The Court Should Deny Leave to
10
               Amend.
11
           Even if plaintiffs were allowed to further amend their complaint and somehow get
12
     these video(s) before the Court, and defendants were to stipulate to their authenticity, by
13
     plaintiffs’ own description, the videos do not add sufficient factual matter to their
14
     complaint to state plausible claims against Ms. Mirabdal. According to plaintiffs, the
15
     videos show that “Defendant Mirabdal was one of the immediately surrounding rioters,
16
     screaming profane encouragement and even lashing out herself at Plaintiff Jennings”
17
     (Doc. 63, PDF p.4); and “in the core violent group of masked and armed rioters who
18
     attacked Plaintiffs” (Doc. 63, PDF p.12). This would add nothing to bolster the
19
     complaint. Verbal “encouragement”, even if “profane”, is not a threat of violence that
20
     might violate the Ralph Act. Rather, the supposed epithet would be protected First
21
     Amendment speech. (E.g., United States v. Poocha, 259 F.3d 1077, 1081–1082 (9th Cir.
22
     2001) [statement “Fuck you” uttered to National Park Service ranger and accompanied
23
     by the clenching of fists was constitutionally protected speech].)
24
           Plaintiffs’ description of the video evidence in their opposition effectively
25
     concedes that the videos do not show Ms. Mirabdal battering or imprisoning any of the
26
     plaintiffs. The Court can take into consideration concessions made in plaintiff's response
27
     to the motion to dismiss. (Schatz v. Republican State Leadership Committee (1st Cir.
28

     No. 4:18-cv-00268 CW       DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                AMD. COMPLAINT                          Page 3
                Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 4 of 6



 1   2012) 669 F3d 50, 55; Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial Ch. 9-D ¶
 2   9:211.)
 3         Accordingly, the complaint should be dismissed with prejudice.
 4             III.   Plaintiffs’ Conspiracy Allegations Are Insufficient To Impose
 5                    Vicarious Liability On Ms. Mirabdal For Others’ Acts.

 6         Plaintiffs attempt to bolster their failure to allege that Ms. Mirabdal did anything
 7   specific that makes her liable under any of their causes of action by alleging that she was
 8   part of a civil conspiracy to batter and imprison the plaintiffs. The crux of plaintiffs’
 9   conspiracy theory is just their allegation that Ms. Mirabdal is a member of BAMN, but
10   this allegation is conclusory and not supported by factual content. Plaintiffs fail to allege
11   any basis for their allegation on information and belief as to Ms. Mirabdal’s political
12   affiliation, other than Mirabdal’s alleged presence at the counter-demonstration. But
13   plaintiffs have alleged that “Various left-wing militant political groups, some organized
14   and some decentralized” were involved in opposing Milo Yiannopoulos speaking at
15   Berkeley, including, “but not limited to, Berkeley Antifa, IGD (It’s Going Down),
16   BAMN (By Any Means Necessary) and Refuse Fascism” as well as the Berkeley United
17   Against Trump Coalition. (Doc. 56, PDF pp.20-21.) Obviously, not everyone who
18   protested Milo Yiannopoulos was a member of BAMN or any other organization.1
19         Even if there were some non-conclusory facts alleged to support plaintiffs’
20   conjecture as to Ms. Mirabdal’s political affiliation, mere association with a political
21   group is not enough to allege a civil conspiracy. Essentially, plaintiffs are alleging that
22
23
24
           1
             Further, plaintiffs’ allegations concerning BAMN are not supported by the footnoted
25   material, which relates to many other groups. For example the article cited for plaintiffs’
26   contention that BAMN stabbed people in a protest in Sacramento in 2016 does not mention
     BAMN and actually concerns a confrontation between Neo-Nazi “Traditionalist Worker Party”
27   members and members of “the anti-fascist organization Antifa Sacramento” in which Nazis
     stabbed anti-fascists and anti-fascists threw water bottles and sign posts. (See Doc. 56, PDF
28   p.22.)

     No. 4:18-cv-00268 CW         DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                  AMD. COMPLAINT                          Page 4
             Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 5 of 6



 1   anyone at the counter-demonstration was a member of the conspiracy. This is not
 2   plausible and not supported by sufficient factual allegations.
 3         A civil conspiracy is a combination of two or more persons acting in concert to
 4   commit an unlawful act, or to commit a lawful act by unlawful means, the principal
 5   element of which is an agreement between the parties to inflict a wrong against or injury
 6   upon another, and an overt act that results in damage. (Hampton v. Hanrahan, 600 F.2d
 7   600, 620-621 (7th Cir. 1979), rev. on other grounds by Hanrahan v. Hampton, 446 U.S.
 8   754 (1980).) Protesting, without more, is lawful conduct. “Lawful parallel conduct fails
 9   to bespeak unlawful agreement. It makes sense to say, therefore, that an allegation of
10   parallel conduct and a bare assertion of conspiracy will not suffice. Without more,
11   parallel conduct does not suggest conspiracy, and a conclusory allegation of agreement
12   at some unidentified point does not supply facts adequate to show illegality.” (Twombly,
13   550 U.S. at pp. 556–557.) Ms. Mirabdal’s alleged participation in the counter-
14   demonstration is mere lawful parallel conduct with a variety of other people, some of
15   whom allegedly engaged in violence against the plaintiffs and many of whom we can
16   assume did not.
17         Again, the only affirmative conduct plaintiffs accuse Ms. Mirabdal of is
18   “attempting to batter [Jennings] after he had been beaten unconscious”. (Doc. 56, ¶ 219.)
19   As discussed, the complaint fails to describe what Ms. Mirabdal actually did, or how this
20   harmed Jennings or any other plaintiff. Plaintiffs’ conclusory conspiracy allegations do
21   not elevate this vague “attempt to batter” Jennings into claims for battery, violation of
22   the Ralph Act, violation of the Bane Act, negligence, intentional infliction of emotional

23   distress, or false imprisonment. Without further factual enhancement, which plaintiffs

24   cannot provide, the complaint “stops short of the line between possibility and

25   plausibility of “entitle[ment] to relief.” (Twombly, 550 U.S. at 557.)

26
27
28

     No. 4:18-cv-00268 CW       DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                AMD. COMPLAINT                          Page 5
              Case 4:18-cv-00268-CW Document 66 Filed 02/08/19 Page 6 of 6



 1         IV. Conclusion
 2         For the foregoing reasons and those discussed in defendant’s original
 3   memorandum, defendant Mirabdal respectfully requests that this Court grant motion to
 4   dismiss under section 12(b)(6), and dismiss the complaint against her with prejudice.
 5
 6   Dated: Feb. 8, 2019 Respectfully submitted,
 7                              Rachel Lederman & Alexsis C. Beach, Attorneys
 8                              Flynn Law Office
 9                              /s/
                                By: RACHEL LEDERMAN
10
                                Attorneys for defendant Raha Mirabdal
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     No. 4:18-cv-00268 CW       DEF. MIRABDAL’S REPLY IN SUPP. OF MOT. DISMISS 2ND
                                AMD. COMPLAINT                          Page 6
